Title: Notes on Debates, 17 April 1783
From: Madison, James
To: 


Thursday April 17th.
Mr. Madison with the permission of the Come. on Revenue, reported the following clause to be added to the 10 paragraph in the first report viz

In support of this proposition it was argued that in a general provision for public debts and public tranquility, satisfactory measures ought to be taken on a point wch. many of the States had so much at heart, & which they wd. not separate from the other matters proposed by Congress: that the nature of the business was unfit for the decision of Congs. who brought with them the spirit of advocates rather than of Judges, and besides required more time than could be spared for it.
On the opposite side some contended that the accts. between U. S. & particular States sd. not be made in any manner to encumber those between the former and private persons. Others thought that Congs. could not delegate to Comrs. a power of allowing claims for which the Confedon. reqd. nine States. Others were unwilling to open so wide a door for claims on the Common Treasury.
On the question Masts. divided Cont. ay. R. Id. no. N.Y. no N.J. no. Pa. no. Maryd. no. Va. ay. N.C. no S.C. no.
 